Title: From George Washington to Charles Hall, 22 February 1797
From: Washington, George
To: Hall, Charles


                        
                            To Wm Wilson, John Macpherson, Thos Strawbridge, Daniel Smith, and Charles Hall, Esquires.Gentlemen, 
                            United States 22d Feby 1797
                        
                        I have received with much pleasure the address which you transmitted to me on
                            behalf of a respectable meeting of the citizens of Northumberland County.
                        In retiring from public to private life, my highest gratification will be, to
                            carry with me testimonies of the approbation of my conduct by my fellow citizens; & the
                            unequivocal manner in which you have manifested this approbation, deserves my particular
                            thanks. As my constant exertions have been intended for the advancement of the peace &
                            prosperity of my country, nothing can deprive me of the consolation which the reflection
                            affords of having served my country faithfully & to the best of my abilities.
                        I request you, gentlemen, to present to the Citizens of Northumberland my
                            grateful acknowledgments for the favorable opinion they are pleased to entertain of me; &
                            to assure them of my hearty reciprocation of the domestic ease & happiness which they wish
                            me in my intended retirement.
                        
                            Go: Washington
                            
                        
                    